Earl Warren: Mitsugi Nishikawa, Petitioner, versus John Foster Dulles, Secretary of State. Mr. Davis, you may proceed.
Oscar H. Davis: Mr. Chief Justice, may it please the Court. In the six minutes that I have remaining, it perhaps will be most helpful if I present in summary fashion the general position of the Government on the issues of burden of proof and burden of going forward with the evidence of duress which arise in these cases of loss of nationality. This is an issue which is present in the much power of the greatest majority of these cases and which, at least, in certain aspects, there is a conflict of the circuits. Once the Government has proved as it must by clear and convincing evidence that an objective act of expatriation has been committed such as the joining by this petitioner of the army of Japan. Then the question is, what about involuntariness or what about duress?
Felix Frankfurter: What about the first -- what about --
Oscar H. Davis: Involuntariness and duress. Now all the Courts of Appeals are agreed, all of them agreed that the burden of initiating consideration of that subject lies on the claimant to citizenship. That is, he must bring up the issue of duress. He must make some kind of showing in order to throw that issue into the case. All the Courts of Appeals, as we read their opinion are agreed on that. Now the next question is --
Earl Warren: Well, let's stay with that one just for a minute, what does the statute say you must prove?
Oscar H. Davis: That he joined the -- entered the army of -- of foreign country while in national thereof. The --
Earl Warren: Is there a little more to it than that?
Oscar H. Davis: It doesn't use the word "voluntary" Mr. Chief Justice. That is --
Earl Warren: It just -- it just --
Oscar H. Davis: It says entering or serving in the armed forces of a foreign state, unless expressly authorize by the laws of the United States. In fact, as I would try to point out in a moment, the Congress deliberately omitted the word “voluntary” when the statute was under consideration in 1940.
Felix Frankfurter: Well, if this -- if that were made of criminal defense, as I understand the law or the Government would have to prove is that what you call the objective facts.
Oscar H. Davis: Yes.
Felix Frankfurter: And if -- if the defendant read --
Oscar H. Davis: Then --
Felix Frankfurter: In case the code of the jury, it couldn't be withdrawn because there isn't basis for proving it beyond unreasonable doubt the conviction was there.
Oscar H. Davis: That is our -- our position. Now, if the burden of coming forward of -- with some proof, some prima facie evidence of duress rest on the claimant to citizenship, what is enough is the fact that he was drafted, that he was conscripted, is that enough? Now on that issue, there is a conflict of circuits. The court below and we believe the District of Columbia Circuit and perhaps some others have said that mere proof of subscription of conscription is not enough to carry his burden of coming forward. As we read the Second and Third Circuits decisions, they have said it is enough. On that issue, all I would like to add to what has been said is to point out that this Court in the two cases, the Murata and Okimura case, which it had here about four or five years ago, we think we solved that issue. In those two cases, Judge Mclaughlin in Hawaii had invalidated the statutes providing for expatriation for serving on a foreign army and the Japanese Army in that case. The cases came here on that constitutional issue. The Court did not decide the constitutional issue. It vacated the –- of the judgment of the court below remanded the case, both cases for consideration by the trial court of the issue of duress pointing out that all the circumstances should be shown and inferences draw therefrom. The point I wish to make here is that if conscription alone were enough, the Court would have affirmed the judgment below because on the records which came to this Court, it was undisputed that both of those petitioners had been conscripted, had been grafted into the Japanese Army. This was clear on the findings of fact made by the trial judge. And if that was enough to bear his burden of coming forward, there would have been no need to reverse the cases and send it back for further hearings and further consideration on the issue of duress. Now, I pass from the issue of -- of who -- of whether duress is sufficient. I mean, if whether conscription is sufficient to -- for the citizenship claimant to show in order to bear his burden of coming forward with evidence of duress. And I pass to the -- that the last question of who has the ultimate burden of proof in the whole case, and perhaps I can state it most succinctly if I say that petitioner's view of the statute is as if it read, a person shall lose his nationality by entering or serving in the armed forces of a foreign state voluntarily -- voluntarily as if that word were in the statute as part of the -- the facts which cause the expatriation. On the other hand, our position is that it's a proviso that its as if Congress had said, “You lose your nationality by entering or serving in the armed forces of a foreign state provided that if you can show that you did it involuntarily, you shall not lose your nationality.” I argue with the statute, the citizenship claimant would have the burden of proof that -- that he did enter under duress. Now, as a general rule, duress is a defense in our law. It is not part of the plaintiff's case. The Federal Rules of Civil Procedure states specifically that in civil actions, duress must be set up and prove by the defendant. We think that that general rule which occurs in many cases, in fact occurs in the type of cases from which this Court took the clear and convincing rule, the -- the patent -- land patent cases where the Court said the defenses of -- of bona fide of purchase over value had to be set up and proved by the man who had the land patent. Since my time has expired, all I can do is refer the Court to the -- to the discussion in our brief of the legislative history which we think is very important and which shows that Congress deliberately rejected the notion that voluntariness should be proved by the Government.
Earl Warren: Mr. Okrand.
Fred Okrand: It is with regret that I find myself disagreeing with Government counsel in a statement yesterday that there are no cases on appeal in which there was not a protest of some type made by the petitioner or by the person claiming citizenship. In our opening brief, at pages 25 and 26, we have called attention to at least two or three cases, the main one is the Lehmann case in which the Court of Appeals pointed out.
William J. Brennan, Jr.: What page did you say?
Fred Okrand: Page 25. The omissions which were relied upon by the Government to show voluntary conduct. I call attention to the second and third that at a visit to the American Consulate, he did not specifically, did not asked specifically for the protection of the American Consulate and expressed no desire to register as an American citizen. And number three, he did not protest that the time he entered the Swiss Army or at the time he took the oath of allegiance. And the Court of Appeals for the Third Circuit said, "With respect to these admissions, it need only be said that they were utterly irrelevant to the critical issue of voluntariness." In another case, Monaco against Dulles, which we also call attention to, not only was there no protest but the citizen actually ignored the warnings of the State Department when he was leaving the United States when they told them, he ought not to go until he made sure that he would not have to serve in the Italian Army. And even in the Penn-Delco case upon which the Government relies and which we call attention to on the next page, the Government stresses the fact that the plaintiff did not protest to any United States Consulate that he was being forced to enter Italian military service under duress. So I think it's clear that a number of appellate cases have had the question as to whether or not duress was necessary. But more important --
Hugo L. Black: It was decided in this litigation.
Fred Okrand: I beg your pardon?
Hugo L. Black: What was the decision of the Court in the Penn-Delco case?
Fred Okrand: For the -- for the citizen.
Hugo L. Black: Was that true in the Monaco case?
Fred Okrand: In the Monaco and in the Lehmann. More important from our view is the fact that we believe that this Court has decided that it is not necessary to protest in order to protect one citizenship. In the Mandoli case, which is number 15 in the 1952 term, at page 23 of the record, finding number 3 by the trial court is this, the plaintiff was inducted into the Italian army and served in the Italian army from April 14, 1931 to September 5th, 1931. He did not protest his induction in to the army. Your Honors will recall that on that issue, the Government confessed error. Now calling the attention to the Government's brief in the Mandoli case at page 16, Footnote 3, the Government said, “The Solicitor General did not authorize an appeal in Tomasicchio against Acheson, 98 Fed. Supp. 166, whereon facts essentially similar to those here, the trial court held that the claimant had not lost his American citizenship, this is the Government's explanation as to why they didn't appeal because the District Court's ruling on this point was viewed as correct.
Hugo L. Black: Are these references in your brief?
Fred Okrand: These are not. No.
Earl Warren: Would you give it to us again please?
Fred Okrand: Yes. I first called attention with the Mandoli -- cases referred to on my brief but not these particular references. I called attention to page 23 of the record to finding number 3.
Earl Warren: In what case?
Fred Okrand: In the Mandoli case. That's number 15 of the 1952 term. And I next called attention to Footnote 3 on page 16 of the Government's brief in the Mandoli case.
Speaker: Do you happen to know whether in those cases, the citizen testified on his own behalf?
Fred Okrand: I cannot say but have it with the experience in the other cases, I would say the very unlikely if he did not testify. I'm reasonably sure he didn't. One more reference on this point, this also is not referred to in our brief, it's the Tomasicchio case to which the Government had reference in its Mandoli brief. I want to call attention briefly to the statement of the Court on page 174 of 98 Federal Supplement. The Government argues that the plaintiff was under a duty to protest against -- they drafted into the Italian army and not to submit without a contest. No doubt, however, a protest would have been futile and a refusal to take the oath would have been equally ineffective. The plaintiff might well have feared severe reprisal -- reprisals if he either protested or contested the order to respond to the draft. During the fascist regime in Italy, it would have been realistic to fear such an eventuality. The Government, now the Court is using the Government in a broader sense, does not restrict its solicitude to stouthearted men, the timid, the weak, and the ignorant are equally entitled to its protection. The law does not exact a crown of martyrdom as a condition of retaining citizenship.
Felix Frankfurter: Now, may I come to you to state, in what -- what proposition of law you get out of all these citations?
Fred Okrand: Out of these? First, I get the proposition of law that if one is conscripted into the army, that raises a presumption of involuntary conduct. Next –-
Felix Frankfurter: And --
Fred Okrand: -- an absent -- absent proof --
Felix Frankfurter: I understand and approve and he can rest on that presumption?
Fred Okrand: Yes, absent -- yes, he can rest and I understand every --
Felix Frankfurter: But every -- the circumstances in each case, it doesn't follow because in one case conscript -- protest would be futile, that that can be a record as for generalizing the rule of law that conscription in itself necessarily proved or as a matter of law proved duress, does it?
Fred Okrand: Well, I believe that the fact that conscription alone does as a matter of law prove duress absent, the Government coming forward with anything else to overcome that.
Felix Frankfurter: I understand that proposition --
Fred Okrand: Yes.
Felix Frankfurter: -- but the case that you've cited for me do not establish.
Fred Okrand: Well, the Lehmann case does, Your Honor. The Lehmann case, the Augello case in the Second Circuit, and I think --
Felix Frankfurter: Did they lay down that rule of law?
Fred Okrand: Yes.
Felix Frankfurter: Then all they talk about what fascist regime and the dangers of it are unnecessary.
Fred Okrand: That's correct.
Felix Frankfurter: Unless a conscription means obedience to -- coercive demand of Government.
Fred Okrand: That's correct.
Felix Frankfurter: That's what they say –-
Fred Okrand: That's what they say.
Felix Frankfurter: -- and all the duress is needless.
Fred Okrand: Well --
Felix Frankfurter: That's all thrown in. But to throw it in, they make a difference on the facts of the particular case.
Fred Okrand: Not in the Lehmann case, not in the Lehmann case. The talk about the fascist government --
Felix Frankfurter: What case -- what case doesn't?
Fred Okrand: The Lehmann. That's from the Third Circuit and the Augello case from the Second which we have cited in our brief.
Felix Frankfurter: It's one thing to say that conscription in and of itself establishes coercion. It's another thing to say that in specific cases, there was conscription in the attending circumstances proved that it was coercive though it's a very different thing.
Fred Okrand: I agree, Your Honor. But the Lehmann and Augello cases do not go off on that second point. One further matter, I think I have to bring up, we do read the statute as the Government says we do. We read the statute as requiring in it proof of voluntary conduct on the part of the Government. We read it from the Perkins versus Elg case which says that expatriation is the voluntary renunciation or abandonment of nationality or (Voice Overlap) --
Felix Frankfurter: What do you -- what do you do to the suggestion that this Court sent back and ascertain the fact although there was conscription?
Fred Okrand: In the -- in the Okimura-Murata, that case came up here on the Government's direct appeal on the issue of constitutionality.
Felix Frankfurter: Do you mean the other the questions weren't in the case?
Fred Okrand: Not on the Government's -- not on the Government's appeal. The trial court found that the statute was under unconstitutional, although, there had been conscription and there was conscription in the case but the Government's appeal was on --
Felix Frankfurter: Then I don't see why we should have sent it back on that issue.
Fred Okrand: Well, as a matter of fact, Your Honor, at least two of the justices felt that there was sufficient in the --
Felix Frankfurter: Well but, I'm constantly told two of the justices, decisions of this Court or by the Court.
Fred Okrand: Yes, sir. Yes. Well, but the Court did send it back.
Felix Frankfurter: Sometimes in a dissent that doesn't mean that -- that the Court hasn't decided against and what is this business of the two of the justices?
Fred Okrand: Well, the Court did not reach the constitutional question and one of the trial court to reach the issues of fact first, as the trial court did on remand. I was going to say that I get -- I read the statute as requiring voluntary proof by the proof of voluntariness by the Government from the Perkins case and from the legislative history of the statute which is set forth into those recent cases at some length, in which the Government made a very strenuous effort to read out the requirement of voluntary conduct. In some, what the Government's case is, is that even though there is conscription, (a), that is not sufficient, and (b) it is necessary for the petitioner to go forward and show something else, something -- some -- after some kind which would lead to he's disobeying the law of the State in which he is residing. And the Government goes further and tries to find proof of voluntariness by the so-called "lack of protest."